Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
It is stipulated and agreed by and between counsel as follows:
That the issue involved in the reappraisement appeals noted on the annexed schedule, hereto attached and made a part hereof, is the same in all material respects as the issue involved in the caso of The United States v. Alfred Kohlberg, Inc., Customs Appeal No. 4245, decided January 4, 1940, C. A. D. 88.
*698That the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges,’ and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is the appraised value thereof, iess the amount added under duress.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.